Case 19-11317-LSS Doc 205-3 Filed 03/27/20 Page 1of 4

EXHIBIT A
Definitions
a. “Bankruptcy Code” means Title 11 of the United States Code.

b. “Communication” includes any oral utterance made, heard or overheard, whether in
person or by telephone or otherwise, as well as every document and other mode of intentionally
conveyed meaning, whether in physical or electronic form, including, but not limited to, letters,
emails, and facsimiles.

c, “Debtor” shall mean Live Weil Financial.

d. “Document” as used herein shall mean the original and all drafts and all copies, including
copies with notations or marks not found on the original, of any writing or printed, graphic or
electronic materials of any nature whatsoever, including, but not limited to, records, reports,
memoranda, notes, calendar or diary entries, letters, envelopes, telegrams, telexes, e-mails,
electronic mail messages, computer files, computerized records, telephone bills, checks, other
written communications, messages (including, but not limited to, reports of telephone
conversations and conferences), studies, summaries, tabulations, analyses, printed matter,
minutes, photographs, tapes, tape recordings, correspondence, financial statements, worksheets,
other communications, contracts, agreements, promissory notes, loan agreements, security
agreements, guaranties, pledges, deeds of trust, mortgages, security interests filings, loan
documents, other official documents and legal instruments, journals, manuals, technical releases,
employment applications and agreements, orders, statements, checks, bank account statements,
loan account statements, bills, invoices, receipts, vouchers, notebooks, data sheets and records
kept by any other means. In all cases where originals and/or non-identical copies are not
available, the term “Document” also means identical copies of original documents and copies of
non-identical copies.

e. “Or” means “and/or” and is used in the inclusive sense.
f. “Person” includes natural persons, as well as corporations, proprietorships, partnerships,
joint ventures, associations, combinations, unions, governmental bodies and agencies, and any

and all other entities.

g. “Policy” shall mean the Management Liability Solution Insurance Policy, Policy No.
DOL 1345852, issued to Live Well Financial, Inc.

h. “Policy Period” shall mean the policy period from June 11, 2018 to June 11, 2019.
i. “Referring to” as used herein shall mean commenting on, responding to, mentioning,

containing, constituting, showing, memorializing, describing, analyzing, reflecting, pertaining to,
identifying, or discussing.
Case 19-11317-LSS Doc 205-3 Filed 03/27/20 Page 2 of 4

j. “Relating to” as used herein shall mean concerning, being connected to, commenting on,
responding to, containing, constituting, showing, memorializing, describing, analyzing,
reflecting, pertaining to, compromising, identifying, discussing, or otherwise establishing
reasonable, logical or causal connection to.

k. “You” or “your” refers to the party to whom this document request is addressed, and that
party’s predecessors and successors, and their agents, representatives, employees, members,
shareholders, accountants, consultants, advisors, and, unless privileged, attorneys.

All other terms used herein have the meaning given by the Bankruptcy Code or by
common usage unless otherwise required by the context.

Instructions

l. This Request for Production is propounded pursuant to the Federal Rules of
Bankruptcy Procedure and the Federal Rules of Civil Procedure.

2. Each response to each separately numbered request is to be set forth separately.
Requests should not be combined for the purpose of supplying a common response, but
responses may be supplied by reference to the response to another request.

3. This Request for Production is continuing in character so as to require you to file
supplementary responses and make supplementary production of Documents if you obtain
further or different information or Documents.

4, Production of Documents pursuant to this Request for Production must include all
Documents available to you and all Documents available to your agents, attorneys, accountants,
insurers or others who have Documents available to you upon inquiry of them.

5. Where a request cannot be answered to in full, state why, and furnish all available
information. If any Document responsive to a request has been lost, discarded, destroyed or is
otherwise unavailable, identify the Document as completely as possible, including, if the
Document has been lost, the last known location of the Document and the Person who had last
possession, custody, access or control over the Document, or, if the Document has been
discarded or destroyed, the date of such action, the Person authorizing such action, the Person
actually destroying or disposing of the Document and the reason for the destruction or disposal
of the Document.

6. In the event that any document called for by this request is withheld on the basis
of a claim of privilege, set forth for each document withheld the following:

a. a description of (a) the factual and legal basis for the claim of privilege or
objection, and (b) the factual and legal basis for refusing to produce the
document to the Debtor, in sufficient detail so as to permit the court to
adjudicate the validity of the claim or objection;
Case 19-11317-LSS Doc 205-3 Filed 03/27/20 Page 3 of 4

b. a general description of the document including its size, length, form and
subject matter;

C. the names and addresses of the person or persons involved in the creation
of the document;

d. the names and addresses of the persons to whom the document was
addressed or provided;

e. the names and addresses of all persons who have had access to the
document from the time of its creation to the present;

f. the date on which the document was created; and
g. the names and addresses of the present custodian of the document, and the
names and addresses of all persons who have received copies, summaries

or explanations of the document.

7. In the event that any document called for by this request has been destroyed, or
discarded, or has otherwise left your possession, custody and control, set forth:

a. a general description of the document including its size, length, form and
subject matter;

b. the names and addresses of the person or persons involved in the creation
of the document;

c. the names and addresses of all persons who have had access to the
document from the time of its creation to the present;

d. the names and addresses of the persons to whom the document was
addressed or provided;

€. the date on which the document was created;
f. the names and addresses of the present custodian of the document, and the
names and addresses of all persons who have received copies, summaries

or explanations of the document;

g. the date of destruction or discard, the manner of destruction or discard,
and the reasons for destruction or discard; and

h. the names and addresses of persons authorizing and carrying out the
destruction or discard of the document.
Case 19-11317-LSS Doc 205-3 Filed 03/27/20 Page 4 of 4

8. If you do not have any Documents in your possession, custody, access or control
that are responsive to a particular request, your response to that request should indicate
unambiguously that you do not have any Documents responsive to the request, or that there are
not any Documents responsive to that request.

9. Where knowledge, information, or Documents in the possession of a party or
entity is requested, such request includes any knowledge, information, or Documents of the
party's or entity’s agents, representatives, employees, and, unless privileged, its attorneys.

10. Where the name or identity of a Person is requested, state the Person’s full name,
home address, business address, home telephone number and business telephone number and
include the Person’s title or occupation and each of the positions held by such person during the
applicable time covered by any answer referring to such Persons.

11. The plural of any word shall include the singular form of that word and vice
versa.

12. The masculine form of a word shall include the feminine form of that word and
vice versa.

13. The use of the past tense includes the present tense and the use of the present

tense includes that past tense so as to make each request inclusive rather than exclusive.

14. — All Documents and Communications produced pursuant to this Request shall be
produced solely the Trustee or counsel to the Trustee. All applicable privileges are preserved.

15. The time period covered by this Request for Production is June 11, 2018,
through the present.

DOCUMENTS TO BE PRODUCED

1, A complete copy of the Policy, including, but not limited to, all terms and
conditions, parts, declarations, exclusions, conditions and other terms thereof.

2. All claims made against the Policy, during or after the Policy Period, including,
but not limited to, claim no. AXXXXXXXX.

3, All documents and communications, internal and external, that discuss, describe,
constitute, set forth, evidence, identify, or relate to any claims made against the Policy, during or
after the Policy Period, including, but not limited to, all documents and communications, internal
and external, related to claim number AXXXXXXXX.
